Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 6, 7, and 11 of U.S. Patent No. 11,194,678 B2 A. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3, 4, 6, 7, and 11 of U.S. Patent No. 11,194,678 B2 A contain(s) every element of claim(s) 1-8, 10, and 11 of the instant application and as such anticipate(s) claim(s) 1-8, 10, and 11 of the instant application.
The following is a mapping of the claims:
Referring to claim 1:
Claim 1 of US 11,194,678 B2 discloses a method for performing node information exchange management of an all flash array (AFA) server.
Claim 1 of US 11,194,678 B2 discloses establishing a real-time communications path between a first node and a second node among multiple nodes of the AFA server (a NTB path is established between a NTB communications circuit of the any node and a corresponding NTB communications circuit of the remote node—an NTB path is real-time), wherein at least one of the first node and the second node selectively performs node information exchanging by directly transmitting node information through the real-time communications path (utilizing at least two communications paths to exchange respective node information of the any node and the remote node, to control a high availability (HA) architecture of the AFA server according to the respective node information of the any node and the remote node).
Claim 1 of US 11,194,678 B2 discloses establishing a non-real-time communications path between the first node and the second node (establishing a Board Management Controller (BMC) path between the any node and a remote node among the multiple nodes—a BMC path is non-real time since it writes to a register).  Claim 3 of US 11,194,678 B2 discloses wherein at least one of the first node and the second node selectively performs node information exchanging by storing node information into at least one storage unit on the non-real-time communications path (the remote node writes the node information of the remote node to the register circuit of the any node through the BMC path, for being read by the any node).
Claim 1 of US 11,194,678 B2 discloses in response to malfunction of one of the real-time and the non-real-time communications paths, utilizing a remaining communications path of the real-time and the non-real-time communications paths to exchange respective node information of the first and the second nodes, to control high availability (HA) architecture of the AFA server according to the respective node information of the first and second nodes, for continuously providing service to users.
Referring to claim 2, claim 1 of US 11,194,678 B2 discloses wherein step of establishing the real-time communications path comprises: establishing the real-time communications path between a Non-Transparent Bridge (NTB) communications circuit of the first node and a corresponding NTB communications circuit of the second node.
Referring to claim 3, claim 1 of US 11,194,678 B2 discloses wherein step of establishing the non-real-time communications path comprises: establishing the non-real-time communications path between a Board Management Controller (BMC) of the first node and a corresponding BMC of the second node.
Referring to claim 4, claim 3 of US 11,194,678 B2 discloses wherein the first node (any node) writes node information of at least one of the first node (any node) and the second node (remote node) into the at least one storage unit (a register circuit).
Referring to claim 5, claim 3 of US 11,194,678 B2 discloses wherein the at least one storage unit is disposed in the first node (multiple hardware components in the hardware layer of the any node further comprise a register circuit), and the second node (remote node) writes the node information of the second node (remote node) into the at least one storage unit through the non-real-time communications path (BMC path), for being read by the first node (any node).
Referring to claim 6 (claim 6 limitations in italics below):
Claim 1 of US 11,194,678 B2 discloses a method for performing node information exchange management of an all flash array (AFA) server.
Claim 1 of US 11,194,678 B2 discloses establishing a real-time communications path between a first node and a second node among multiple nodes of the AFA server (a NTB path is established between a NTB communications circuit of the any node and a corresponding NTB communications circuit of the remote node—an NTB path is real-time), wherein at least one of the first node and the second node selectively performs node information exchanging by directly transmitting node information through the real-time communications path (utilizing at least two communications paths to exchange respective node information of the any node and the remote node, to control a high availability (HA) architecture of the AFA server according to the respective node information of the any node and the remote node).
Claim 1 of US 11,194,678 B2 discloses establishing a non-real-time communications path between the first node and the second node (establishing a Board Management Controller (BMC) path between the any node and a remote node among the multiple nodes—a BMC path is non-real time since it writes to a register).  Claim 4 of US 11,194,678 B2 discloses wherein at least one of the first node and the second node selectively performs node information exchanging by storing node information into at least one storage unit on the non-real-time communications path (the any node writes to a corresponding register circuit of the remote node through the BMC path).
Claim 4 of US 11,194,678 B2 discloses wherein the at least one storage unit is disposed in the second node (a corresponding register circuit of the remote node), and the first node (any node) writes the node information of the first node (any node) into the at least one storage unit through the non-real-time communications path (BMC path), for being read by the second node (remote node).
Claim 1 of US 11,194,678 B2 discloses in response to malfunction of one of the real-time and the non-real-time communications paths, utilizing a remaining communications path of the real-time and the non-real-time communications paths to exchange respective node information of the first and the second nodes, to control high availability (HA) architecture of the AFA server according to the respective node information of the first and second nodes, for continuously providing service to users.
Referring to claim 7 (limitations of claim 7 in italics below):
Claim 1 of US 11,194,678 B2 discloses a method for performing node information exchange management of an all flash array (AFA) server.
Claim 1 of US 11,194,678 B2 discloses establishing a real-time communications path between a first node and a second node among multiple nodes of the AFA server (a NTB path is established between a NTB communications circuit of the any node and a corresponding NTB communications circuit of the remote node—an NTB path is real-time), wherein at least one of the first node and the second node selectively performs node information exchanging by directly transmitting node information through the real-time communications path (utilizing at least two communications paths to exchange respective node information of the any node and the remote node, to control a high availability (HA) architecture of the AFA server according to the respective node information of the any node and the remote node).
Claim 1 of US 11,194,678 B2 discloses establishing a non-real-time communications path between the first node and the second node (establishing a Board Management Controller (BMC) path between the any node and a remote node among the multiple nodes—a BMC path is non-real time since it writes to a register).  Claim 6 of US 11,194,678 B2 discloses wherein at least one of the first node and the second node selectively performs node information exchanging by storing node information into at least one storage unit on the non-real-time communications path (wherein the multiple hardware components in the hardware layer of the any node further comprise a register circuit).
Claim 6 of US 11,194,678 B2 discloses wherein the at least one storage unit is disposed in the first node (any node further comprise a register circuit), and the first node (any node) writes the node information of the first node (any node) into the at least one storage unit, for being read by the second node (remote node) through the non-real-time communications path (BMC path).
Claim 1 of US 11,194,678 B2 discloses in response to malfunction of one of the real-time and the non-real-time communications paths, utilizing a remaining communications path of the real-time and the non-real-time communications paths to exchange respective node information of the first and the second nodes, to control high availability (HA) architecture of the AFA server according to the respective node information of the first and second nodes, for continuously providing service to users.
Referring to claim 8 (limitations of claim 8 in italics below):
Claim 1 of US 11,194,678 B2 discloses a method for performing node information exchange management of an all flash array (AFA) server.
Claim 1 of US 11,194,678 B2 discloses establishing a real-time communications path between a first node and a second node among multiple nodes of the AFA server (a NTB path is established between a NTB communications circuit of the any node and a corresponding NTB communications circuit of the remote node—an NTB path is real-time), wherein at least one of the first node and the second node selectively performs node information exchanging by directly transmitting node information through the real-time communications path (utilizing at least two communications paths to exchange respective node information of the any node and the remote node, to control a high availability (HA) architecture of the AFA server according to the respective node information of the any node and the remote node).
Claim 1 of US 11,194,678 B2 discloses establishing a non-real-time communications path between the first node and the second node (establishing a Board Management Controller (BMC) path between the any node and a remote node among the multiple nodes—a BMC path is non-real time since it writes to a register).  Claim 7 of US 11,194,678 B2 discloses wherein at least one of the first node and the second node selectively performs node information exchanging by storing node information into at least one storage unit on the non-real-time communications path (corresponding register circuit of the remote node, for being read by the any node through the BMC path).
Claim 7 of US 11,194,678 B2 discloses wherein the at least one storage unit is disposed in the first node (corresponding register circuit of remote node), and the second node (remote node) writes the node information of the second node (remote node) into the at least one storage unit, for being read by the first node (any node) through the non-real-time communications path (BMC path).
Claim 1 of US 11,194,678 B2 discloses in response to malfunction of one of the real-time and the non-real-time communications paths, utilizing a remaining communications path of the real-time and the non-real-time communications paths to exchange respective node information of the first and the second nodes, to control high availability (HA) architecture of the AFA server according to the respective node information of the first and second nodes, for continuously providing service to users.
Referring to claim 10, claim 1 of US 11,194,678 B2 discloses wherein each of the respective node information of the first node and the second node is encoded as a binary code, for being exchanged between the first node and the second node (the smallest unit of information handled by a computer is a bit, short for binary digit, therefore respective node information is encoded as a binary code).  
Referring to claim 11:
Claim 11 of US 11,194,678 B2 discloses an all flash array (AFA) server, comprising: multiple nodes, wherein each of a first node and a second node of the multiple nodes comprises: at least one processor, arranged to control operations of the any node under control of multiple program modules; and a plurality of storage devices, the plurality of storage devices comprising multiple groups of storage devices, for storing data for the AFA server.
Claim 11 of US 11,194,678 B2 discloses wherein: a real-time communications path (NTB path) is established between the first node (any node) and the second node (remote node), wherein at least one of the first node (any node) and the second node (remote node) selectively performs node information exchanging by directly transmitting node information through the real-time communications path.
Claim 11 of US 11,194,678 B2 discloses a non-real-time communications path (BMC path) is established between the first node (any node) and the second node.  Claim 11 of US 11,194,678 B2 discloses the any node utilizes a hardware manager module among multiple program modules running on the any node to control the multiple hardware components in the hardware layer of the any node, for establishing a BMC path between the any node and a remote node.  Further, claim 11 of US 11,194,678 B2 discloses the any node and the remote node utilize the BMC path to exchange respective node information of the any node and the remote node.  In col. 6, lines 51-67 continued in col. 7, lines 1-2, US 11,194,678 B2 discloses communication through the BMC path includes accessing (read or write) one or more register values of one or more registers in the register circuit.  Therefore, utilizing the BMC path to exchange respective node information inherently includes wherein at least one of the first node and the second node selectively performs node information exchanging by storing node information into at least one storage unit (registers in a register circuit) on the non-real-time communications path (BMC path).
Claim 11 of US 11,194,678 B2 discloses in response to malfunction of one of the real-time and the non-real-time communications paths, the AFA server utilizes a remaining communications path of the real-time and the non-real-time communications paths to exchange respective node information of the first and the second nodes, to control high availability (HA) architecture of the AFA server according to the respective node information of the first and second nodes, for continuously providing service to users.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. US 2020/0125462 A1, and further in view of Jin, US 2018/0277236 A1.
Referring to claim 1:
In para. 0024, Zhu et al. disclose a database cluster includes a plurality of nodes and a shared database.  However, Zhu et al. do not explicitly disclose an all flash array (AFA) server.  In para. 0026, Jin discloses a server coupled with a flash array.  And in para. 0019, Jin discloses an all flash array system.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the server and all flash array of Jin into the server and database of Zhu et al.  A person of ordinary skill in the art would have been motivated to make the modification because data storage devices using memory devices (flash) provide excellent stability, durability, high information access speed, and low power consumption, since they have no moving parts (see Jin: para. 0004).
 In para. 0026, Zhu et al. disclose establishing a real-time communications path between a first node and a second node among multiple nodes of the AFA server, wherein at least one of the first node and the second node selectively performs node information exchanging by directly transmitting node information through the real-time communications path (communications between the nodes of the database cluster are transmitted via the network adapters on each respective node via the network communication channels).
In para. 0027, Zhu et al. disclose establishing a non-real-time communications path (shared storage communication channel) between the first node and the second node.  And in para. 0034, Zhu et al. disclose wherein at least one of the first node and the second node selectively performs node information exchanging by storing node information into at least one storage unit on the non-real-time communications path (for the shared storage communication channel, each node writes a timestamp into its own block within the shared metadata to notify the other node members that it is alive and well).
In para. 0032, Zhu et al. disclose in response to malfunction of one of the real-time and the non-real-time communications paths, utilizing a remaining communications path of the real-time and the non-real-time communications paths to exchange respective node information of the first and the second nodes, to control high availability (HA) architecture of the AFA server according to the respective node information of the first and second nodes (network heartbeat processing--see Zhu et al.: para. 0028), for continuously providing service to users.
Referring to claim 4, in para. 0034, Zhu et al. disclose wherein the first node writes node information of at least one of the first node and the second node (timestamps and “kill me” bits) into the at least one storage unit (shared metadata blocks).
Referring to claim 10, in para. 0044, Zhu et al. disclose wherein each of the respective node information (“kill me” field may be a bit) of the first node and the second node is encoded as binary code, for being exchanged between the first node and the second node (data is stored as bits, bit is short for binary digit).
Referring to claim 11:
In para. 0024 and 0040, Zhu et al. disclose multiple nodes, wherein each of a first node and a second node of the multiple nodes comprises: at least one processor, arranged to control operations of the any node (0024) under control of multiple program modules (cluster managers in para. 0040).  
However, Zhu et al. do not explicitly disclose an all flash array (AFA) server comprising a plurality of storage devices, the plurality of storage devices comprising multiple groups of storage devices, for storing data for the AFA server.  In para. 0026, Jin discloses a server coupled with a flash array with multiple groups of SSD cards carrying multiple SSDs.  And in para. 0019, Jin discloses an all flash array system.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the server and all flash array of Jin into the server and database of Zhu et al.  A person of ordinary skill in the art would have been motivated to make the modification because data storage devices using memory devices (flash) provide excellent stability, durability, high information access speed, and low power consumption, since they have no moving parts (see Jin: para. 0004).
 In para. 0026, Zhu et al. disclose a real-time communications path is established between the first node and the second node, wherein at least one of the first node and the second node selectively performs node information exchanging by directly transmitting node information through the real-time communications path (communications between the nodes of the database cluster are transmitted via the network adapters on each respective node via the network communication channels).
In para. 0027, Zhu et al. disclose a non-real-time communications path (shared storage communication channel) is established between the first node and the second node.  And in para. 0034, Zhu et al. disclose wherein at least one of the first node and the second node selectively performs node information exchanging by storing node information into at least one storage unit on the non-real-time communications path (for the shared storage communication channel, each node writes a timestamp into its own block within the shared metadata to notify the other node members that it is alive and well and a “kill me” field when it there is a failure).
In para. 0032, Zhu et al. disclose in response to malfunction of one of the real-time and the non-real-time communications paths, the AFA server utilizes a remaining communications path of the real-time and the non-real-time communications paths to exchange respective node information of the first and the second nodes, to control high availability (HA) architecture of the AFA server according to the respective node information of the first and second nodes (network heartbeat processing--see Zhu et al.: para. 0028), for continuously providing service to users.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 3, and 5-8 would be allowable if the non-statutory double patenting rejection was overcome, and the claims were rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  US 2017/0192862 A1 discloses providing backup communication of a management interface between a processor and a BMC.  US 2005/0010838 A1 discloses each server provides a status to a storage controller indicating whether another server’s link heartbeat stopped.
Regarding claim 2, the prior art does not teach or reasonably suggest wherein step of establishing the real-time communications path comprises: establishing the real-time communications path between a Non-Transparent Bridge (NTB) communications circuit of the first node and a corresponding NTB communications circuit of the second node.
Regarding claim 3, the prior art does not teach or reasonably suggest wherein step of establishing the non-real-time communications path comprises: establishing the non-real-time communications path between a Board Management Controller (BMC) of the first node and a corresponding BMC of the second node.
Regarding claim 5, Zhu et al. disclose a shared database, however, the prior art does not teach or reasonably suggest wherein the at least one storage unit is disposed in the first node, and the second node writes the node information of the second node into the at least one storage unit through the non-real-time communications path, for being read by the first node.
Regarding claim 6, Zhu et al. disclose a shared database, however, the prior art does not teach or reasonably suggest wherein the at least one storage unit is disposed in the second node, and the first node writes the node information of the first node into the at least one storage unit through the non-real-time communications path, for being read by the second node.
Regarding claim 7, Zhu et al. disclose a shared database, however, the prior art does not teach or reasonably suggest wherein the at least one storage unit is disposed in the first node, and the first node writes the node information of the first node into the at least one storage unit, for being read by the second node through the non-real-time communications path.
Regarding claim 8, Zhu et al. disclose a shared database, however, the prior art does not teach or reasonably suggest wherein the at least one storage unit is disposed in the second node, and the second node writes the node information of the second node into the at least one storage unit, for being read by the first node through the non-real-time communications path.
Regarding claim 9, Zhu et al. disclose the node information of the first node indicates a status of the first node and the node information of the second node indicates a status of the second node.  However the prior art does not teach or reasonably suggest wherein the node information of the first node indicates a role and status of the first node in the HA architecture, and the node information of the second node indicates a role and status of the second node in the HA architecture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113